Citation Nr: 0617859	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army, 
including recognized Guerrilla service, from September 1941 
to January 1946.  The veteran died in August 2003.  The 
appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  

This case was certified to the Board in September 2004.  In 
November 2004, the appellant submitted a statement indicating 
that she appointed the Defenders of Bataan and Corregidor, 
Inc, located in Quezon City, to represent her.  This 
organization is not recognized by the VA.  The statement was 
signed only by the appellant and does not comply with the 
requirements of 38 C.F.R. § 20.605 (2005) for designation of 
an individual representative.  As such, the appellant is 
currently without representation in the matter before the 
Board.


FINDINGS OF FACT

1.  The veteran did not die as a result of a service 
connected disability or disabilities.

2.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

3.  At the time of his death, the veteran was not in receipt 
of pension or compensation, and he did not have an original 
or reopened claim for either benefit pending at the time of 
his death.

4.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.

5.  The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2304, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1605 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 


VA's duties to notify and assist contained in the VCAA are 
not applicable to cases such as this one in which the law, 
rather than the evidence, is dispositive.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2005).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).

In the instant case, the record shows that the veteran died 
in August 2003.  At the time of his death, service connection 
was not in effect for any disability.  The record does not 
show that he was discharged from active duty due to any 
disability incurred in or aggravated in line of duty.  The 
veteran was receiving no compensation or pension benefits at 
the time of his death and there is no indication that he had 
any claim pending at the time of his death.  In this respect, 
it is noted that the veteran's claims of entitlement to 
service connection for pulmonary tuberculosis and a hernia 
were denied by rating action in January 2003, prior to the 
veteran's death.  The veteran did not appeal that 
determination.  By rating decision in June 2004, the RO 
denied the appellant's claim for accrued benefits on the 
basis that the veteran had no pending claim at the time of 
his death.  That decision has not been appealed.  Finally, 
the record indicates that the veteran did not die of a 
service-connected disability. 

Because the record indicates that the veteran did not die of 
a service-connected disability, burial benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).  In 
addition, as the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death, burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  Further, the 
veteran was not discharged from active duty for a disability 
incurred or aggravated in the line of duty, and his body was 
not being held by a State or a subdivision of a State at the 
time of his death.  Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted.  And 
finally, the veteran was not hospitalized by VA at the time 
of his death, was not admitted to a VA medical facility, 
nursing home, or domiciliary care facility at the time of his 
death, nor was he admitted to a non-VA facility for hospital 
care under the authority of 38 U.S.C.A. § 1703, or en route 
while traveling under prior authorization and at VA expense.  
For these reasons as well, burial benefits are not warranted.  
38 U.S.C.A. §§ 1701(1)(4), 1703; 38 C.F.R. § 3.1600(c); 
3.1605(a).

Based on the foregoing, the Board must deny the appellant's 
claim.  Where the law and not the evidence is dispositive, 
the appeal should be terminated for the absence of legal 
merit or lack of entitlement.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). The law provides for payment of burial benefits 
only under the above-specified conditions and, in this case, 
those conditions have not been met. 

Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations. 38 U.S.C.A. § 7104(c) (West 2002).  Accordingly, 
the claim must be denied.

ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


